Dissenting Opinion.
Bermudez, C. J.
In order to determine the question of jurisdiction ofa Court of original jurisdiction, the rule is simply, to ascertain whether, at the’bringing and decision of the suit, the Court had authority to determine it, on its merits, for the plaintiff.
The rule is analogous to test the jurisdiction of an appellate court, namely: Whether at the date of the appeal, the court to which the appeal is returnable, had jurisdiction over the matter. The question of subsequent investiture and that of a fund to be distributed, do not arise in the case.
The matter in dispute is the thing contended for,—the bone of contention—which, on a trial of the merits, the court can allow or refuse, as the evidence and the law may authorize.
The matter in dispute, the bone of contention, between the plaintiff and the defendant appellant, is a claim for $1,212.50.
If this Court can render a judgment on a matter exceeding $2,000, it would cither affirm, reverse, or amend the judgment of the lower Court.
How could this be done in the absence of the defendant, who has not appealed and who would thereby be either condemned, or relieved in whole, or in part ?
*10The conclusion is irresistible that the matter in dispute, in tl> case, ab initio and to the present day, has been and is a claim of $1,21? /, against the appellant and that, under no contingency, can this co' ó render a judgment, even if to the full of plaintiff’s demand, as to a, pell ant, for more than that amount. 4 R. 319.
The authorities to which the appellant refers are in cases in which the appellate court could have rendered in favor of the plaintiff, against the appellant, judgment for an amount within its jurisdiction. They have therefore no bearing upon a case like the present one, in which no valid judgment, for an amount exceeding $2,000, can be rendered under the pleadings, unless ultra peiitum.
Justice Todd concurs in this opinion.